United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Del Rio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1473
Issued: November 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from the June 8, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s injury has caused a ratable impairment for hearing loss.
FACTUAL HISTORY
On October 22, 2014 appellant, a 58-year-old communication assistant, filed an
occupational disease claim alleging that the hearing loss in her right ear was a result of her

1

5 U.S.C. § 8101 et seq.

federal employment. OWCP accepted her claim for bilateral hearing loss and referred her to
Dr. William C. Smith, a Board-certified otolaryngologist, for a second opinion evaluation.
Dr. Smith diagnosed a mild high frequency sensorineural hearing loss at 6,000 and 8,000
cycles per second, which he believed was due to appellant’s occupational noise exposure. At
frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, hearing thresholds were 20, 20,
20, and 20 decibels on the right and 20, 20, 20, and 20 decibels on the left. Dr. Smith calculated
that appellant had no ratable hearing loss.
An OWCP medical adviser reviewed the evaluation and agreed. Although he accepted
Dr. Smith’s opinion that noise exposure on the job was sufficient to implicate it as a contributing
factor to appellant’s mild high-frequency hearing loss, appellant’s hearing loss was not ratable.
In a decision dated June 8, 2015, OWCP denied a schedule award. It explained that
appellant’s hearing loss was not severe enough to be considered ratable.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs, or functions of the body.2 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides (6th ed. 2009).4 Hearing levels at frequencies of 500, 1,000, 2,000, and 3,000
cycles per second are added together and averaged. Then, a “fence” of 25 decibels is deducted
because, according to the 1996 American National Standards Institute audiometric standards,
averages of 25 decibels or less reflect no change in the ability to hear everyday sounds under
everyday listening conditions. The remaining amount is multiplied by a factor of 1.5 to arrive at
the percentage of monaural hearing loss. The binaural loss is determined by calculating the loss
in each ear using the formula for monaural loss; the lesser loss is multiplied by five, then added
to the greater loss and the total is divided by six to arrive at the amount of the binaural hearing
loss.5 The Board has concurred in OWCP’s adoption of this standard for evaluating hearing
loss.6

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

Id. at § 10.404.

5

A.M.A., Guides 250-51 (6th ed. 2009).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

2

ANALYSIS
The Board finds that appellant has not proven a ratable hearing loss. In comparing the
findings of Dr. Smith, the evaluating otolaryngologist, to the procedures set forth in the A.M.A.,
Guides for determining the extent of any permanent hearing loss it is found that her hearing
thresholds at frequencies of 500, 1,000, 2,000, and 3,000 cycles per second were at 20 decibels
across the board bilaterally. These hearing levels totaled 80 decibels in each ear for an average
of 20.
Because averages of 25 decibels or less reflect no change in the ability to hear everyday
sounds under everyday listening conditions, appellant’s hearing is not considered impaired. The
hearing losses Dr. Smith recorded were at 4,000, 6,000, and 8,000 cycles per second, highfrequency levels that do not impact appellant’s hearing.
On appeal appellant asserts that she should be compensated for her injury because it was
proved that her permanent hearing loss was work related. However, appellant cannot be
compensated for her injury as she has not proven ratable impairment caused by her injury. The
loss she sustained was at very high frequencies, which does not impair her ability to hear and
thus does not result in a ratable permanent impairment of her ability to hear.
The Board finds that OWCP properly applied the standards for determining hearing
impairment to the clinical findings recorded by Dr. Smith.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant’s injury has not caused a ratable hearing loss.

3

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

